Citation Nr: 0937933	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to January 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Waco RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

As will be discussed in the decision below, the Board has 
found that the character of the Veteran's discharge does not 
preclude him from receiving VA benefits.  This decision does 
not reach the merits of any underlying claim, including 
entitlement to service connection for residuals of a head 
injury, as the RO has not yet developed or adjudicated any 
such issue.  The Board refers this service connection claim 
to the RO for appropriate development.


FINDINGS OF FACT

1.  The Veteran was discharged from the United States Navy 
under conditions other than honorable by reason of misconduct 
due to commission of a serious military offense after 
accruing several periods of unauthorized absence, including a 
prolonged period from April 1983 to February 1985.

2.  For the purpose of determining eligibility for VA 
compensation benefits based on his military service, the 
evidence is in relative equipoise as to whether the appellant 
has demonstrated compelling circumstances to warrant his 
prolonged unauthorized absence.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
character of the Veteran's discharge is not considered a bar 
to VA compensation benefits based on disability incurred in 
or aggravated during service.  38 U.S.C.A. §§ 101(2), (18), 
5107(b), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

As will be discussed below, the Board concludes that 
character of the discharge should not be considered a bar to 
VA compensation benefits based on disability incurred in or 
aggravated by his military service.  Thus, this issue is 
resolved in the Veteran's favor, and any error as to the 
timeliness or content of VCAA notice is moot.

II.  Character of Discharge

The Veteran's service personnel records reflect that he was 
administratively separated from service by reason of 
misconduct after being convicted by a special court martial.  
He was separated from service in January 1988 with an other 
than honorable discharge.  The Veteran essentially contends 
that his character of discharge should not render him 
ineligible for service-connected benefits.

Under the relevant law, '[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran.'  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).

A 'veteran' is 'a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.'  38 
U.S.C.A. § 101(2) (West 2002).

Compensation and most other VA benefits are barred if they 
are claimed with reference to a period of service which is 
found to be dishonorable for VA purposes.  When a serviceman 
is given an other-than-honorable discharge by the service 
department (such as in the present case), VA decides whether 
the character of such discharge is dishonorable for VA 
purposes.  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  In relevant part, benefits are not payable when a 
veteran is discharged from service under other than honorable 
conditions as a result of an absence without official leave 
(AWOL) for a continuous period of at least 180 days.  38 
C.F.R. § 3.12(c)(6).  This bar to benefit entitlement does 
not apply if there are compelling circumstances to warrant 
the prolonged unauthorized absence.

In determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence, VA will consider 
the length and character of service exclusive of the period 
of prolonged AWOL.  38 C.F.R. § 3.12(c)(6)(i).  Such service 
should generally be of such quality and length that it can be 
characterized as honest, faithful and meritorious and of 
benefit to the Nation.  VA will also consider the reasons for 
going AWOL, including family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
38 C.F.R. § 3.12(c)(6)(ii).  The reasons for going AWOL 
should be evaluated in terms of the person's age, cultural 
background, educational level, and judgmental maturity.  
Consideration should be given to how the situation appeared 
to the person himself, not to how the adjudicator might have 
reacted.  Id.  Finally, VA will consider whether a valid 
legal defense exists for the absence that would have 
precluded a conviction for AWOL.  38 C.F.R. § 
3.12(c)(6)(iii).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

In the case at hand, as noted above, the appellant served on 
active duty from March 1982 to January 1988.  His service 
personnel records reflect that he was AWOL in 1982 from July 
16 to July 19 and from November 4 to November 28.  He was 
AWOL from January 3 to March 20, 1983, and from April 6, 
1983, to February 9, 1985.  In 1986, he was AWOL from June 12 
to June 16, from June 20 to June 22, from June 27 to June 29, 
from September 22 to September 24, and from October 17 to 
October 19.  In 1987, he was AWOL from January 8 to January 
14, from January 16 to February 9, from February 13 to March 
14, from March 17 to April 23, and from April 24 to May 9.  

The appellant has argued that the reason for the July 1982 
unauthorized absence was that his wife was having a difficult 
pregnancy and that she needed the appellant to return home to 
be with her.  He was granted two weeks of leave, but the 
three days of unauthorized absence occurred when he was 
denied further leave.  

Medical records reflect that the appellant's son was born on 
August [redacted], 1982, and required medical care for prematurity, 
nutritional deficiencies, and hypospadias and undescended 
testicles.  The appellant has stated that the November 1982 
AWOL period occurred in connection with his son's illnesses.  

The Certificate of Death reflects that the appellant's son 
died on February [redacted], 1983.  At his January 2008 RO hearing, 
the appellant stated that he returned from his service 
station in Virginia to his home in Texas to be with his wife 
in April 1983.  The appellant described the impact that the 
death of their son had on him and his wife and how it 
affected their relationship.  He stated that his commitment 
to his family came before any contract he signed with the 
military and that he feared his marriage would end if he 
essentially chose the military over his wife.  The appellant 
also cited his wife's post-partum depression as necessitating 
his return home.

While he was home, the appellant found a civilian job.  He 
remained in Texas until he was apprehended in February 1985 
after a background check run during a routine traffic stop 
uncovered his status.

Following his return to the service, the appellant remained 
on active duty with no unauthorized absences until June 1986.  
He has asserted that his remaining AWOL periods were due to a 
head injury he sustained in service.  The service treatment 
records on file include a March 1986 record noting that the 
appellant had suffered a head injury.  

In January 2008, he testified that some of his unauthorized 
absences starting in June 1986 were due to his being late for 
medical treatment at Sewells Point Clinic, which he noted was 
a Naval Hospital in Norfolk, Virginia.  

The Veteran's service personnel records contain a September 
1986 memorandum listing numerous unauthorized absences from 
Portsmouth Naval Hospital in June, July, and August 1986.  

Having reviewed the complete record, the Board finds that, 
resolving reasonable doubt in favor of the appellant, the 
character of the appellant's discharge is not a bar to the 
receipt of VA compensation benefits.

As discussed above, 38 C.F.R. § 3.12(c)(6) provides that a 
discharge under other than honorable conditions issued as a 
result of an AWOL period of at least 180 consecutive days is 
a bar to the receipt of benefits.  As noted above, the 
Veteran was AWOL for approximately 22 consecutive months from 
April 1983 to February 1985.  The Board finds, however, that 
there is evidence of compelling circumstances to warrant this 
prolonged absence.  

As noted above, the claims file contains the medical records 
and death certificate of the Veteran's infant son.  These 
records verify that the Veteran's son was born prematurely in 
August 1982, that he required much medical care throughout 
his short lifetime, and that he passed away in February 1983.  
The Veteran went AWOL within two months of the death of his 
son in order to be with his wife.  

As noted during the January 2008 DRO hearing and in the 
January 2008 supplemental statement of the case, the Veteran 
did not request that he be transferred to Texas to be with 
his wife, and there does not seem to have been a reason that 
his wife was unable to join the Veteran in Virginia.  The 
situation, however, is to be evaluated as it appeared to the 
Veteran himself, taking into consideration his age, cultural 
background, educational level, and judgmental maturity, and 
not as to how the adjudicator might have reacted.  In the 
case at hand, an undated portion of his separation 
examination report notes that the Veteran had antisocial 
personality disorder.  School evaluation records from 1972 
show that the Veteran had learning disabilities and suggest 
neurological dysfunction.  

While the Board cannot presume to understand the Veteran's 
loss, it does find it unreasonable to expect an individual 
who suffered such a tragedy to make decisions with the 
clarity of mind of someone who had not.  Furthermore, the 
evidence noted above indicates that the Veteran suffers from 
additional psychiatric and cognitive impairments that further 
inhibit his decision-making capabilities.  Thus, the Board 
does not find that the length of the Veteran's AWOL following 
the death of his son renders the circumstances surrounding 
this absence any less compelling. 

The Board remains troubled by his AWOL periods in 1986 and 
1987.  Although the Veteran has suggested that residuals of 
his in-service injury provide an explanation for these 
periods of AWOL, the Board notes that the Veteran, as a lay 
person, is not considered competent to medically link his 
documented in-service head injury to his subsequent behavior.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a lay person is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant's lay belief alone can serve establish any 
association between his in-service head injury and his 
subsequent AWOL periods.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board also notes, however, that the longest of these 
later AWOL periods lasted less than 40 consecutive days, not 
even approaching the 180 consecutive days that bar 
entitlement to benefits under 38 C.F.R. § 3.12(c)(6).  
Furthermore, the Board notes that the Veteran's service 
personnel records reflect an extended period, from February 
1985 through the June 1986, of meritorious service.  

A May 1985 letter from L.M.S. notes that the Veteran had been 
assigned to his division upon his return to service.  The 
Veteran informed L.M.S. that he intended to remain in 
service.  L.M.S. noted that, "since that time he has 
exhibited qualities of initiative, determination and 
dedication [and] he quickly took charge of the laundry 
operation serving approximately 300 men and presently 
operates it independently and with efficiency and a high 
standard of customer service."  The Veteran was 
characterized as "an intelligent, well mannered, and hard 
working individual."  L.M.S. opined that, "based on his 
past four month's performance, [the Veteran] possesses the 
potential to become a valuable asset to the Navy."  

A June 1985 character witness statement from N.A.A. describes 
the Veteran's performance as excellent since his return.  It 
was noted that the Veteran had worked very hard with no 
supervision and had received "nothing but good words from 
both his subordinates and superiors alike."  It was noted 
that the Veteran worked many extra hours on his own to finish 
his job on time and that he "went out of his way to provide 
satisfactory service to all of the crewmembers of the USS 
Conyngham."  His appearance, uniform, and grooming were 
noted to always be neat and clean and within Navy 
regulations.  He expressed a good attitude toward the Navy 
and its policies.  N.A.A. noted that the Veteran had talked 
to him on many occasions about doing his best in the Navy and 
making a career of Naval service.

An evaluation for the period from February 1985 to January 
1986 describes the Veteran as "one of the most well 
qualified and industrious Seaman Apprentices on board."  He 
was noted to be "the top ranked non-rate in the S-3 Division 
out of four non-rates."  He was described as "a hard worker 
who can be relied on to complete given tasks with little or 
no supervision."  He was noted to have run the laundry by 
himself from February 1985 to October 1985 and that he 
"[c]onscientiously performed his duties and he never was 
afraid to work hard and complete given tasks above 
expectations."  It was noted that the Veteran had "applied 
himself well to the Ship's Serviceman rating, with continuing 
application in increasing his rating knowledge."  It was 
also noted that the Veteran "has had some personal problems 
but should make an extremely good SH and a fine Petty 
Officer."  The evaluation "strongly recommended [the 
Veteran] for advancement and retention."  

In summary, the Board finds that the Veteran's periods of 
AWOL are not a bar to VA compensation benefits.  While the 
Veteran did have a 22-month AWOL period from April 1983 to 
February 1985, the Board finds the prolonged absence was 
warranted in light of the compelling circumstances discussed 
above.  Furthermore, in light of his lay assertions that his 
head injury contributed to his subsequent AWOL periods, and 
the fact that his service from February 1985 to June 1986 may 
be considered honest, faithful, meritorious, and of benefit 
to the Nation, the Board finds that the overall evidence is 
at least in relative equipoise.  Therefore, resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran's discharge under other than honorable 
conditions is not a bar to his receiving VA benefits.  

As discussed above, the Board emphasizes that this decision 
does not reach the merits of any service connection claim 
that has been filed by the Veteran.  This decision merely 
addresses the preliminary issue of whether the Veteran's 
character of discharge is a bar to his receiving such 
benefits.  Because the Board has determined that the 
Veteran's character of discharge does not disqualify him from 
receiving VA benefits, the RO may now develop the Veteran's 
claim, noted above, of entitlement to service connection for 
residuals of a head injury.  As noted in the introduction, 
the Board does not have jurisdiction over this claim and may 
only refer it to the RO for further development and initial 
adjudication.


ORDER

The character of the Veteran's discharge is not considered a 
bar to VA compensation benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


